JOHNSON, Judge.
All of defendant’s assignments of error arise out of his contention that the agreement between the parties constituted a marital debt and thus this action is barred by plaintiff’s failure to seek equitable distribution of the debt prior to the entry of absolute divorce. On this basis, he assigns error to the denial of his motion for summary judgment, to the denial of his motion for a directed verdict, to the court’s instructing the jury on a theory of contract instead of equitable distribution, and to the court’s instructing the jury that the absolute divorce did not affect plaintiff’s right to proceed in this action.
We overrule these assignments of error. Defendant misreads North Carolina General Statutes § 50-ll(e) (1987). That statute provides that the right to equitable distribution of marital property is lost unless the party asserts the right prior to the entry of an absolute divorce. Equitable distribution is not an exclusive remedy but merely an alternative remedy. See Hagler v. Hagler, 319 N.C. 287, 354 S.E.2d 228 (1987); Garrison v. Garrison, 90 N.C. App. 670, 369 S.E.2d 628 (1988). Moreover, under the equitable distribution statute, a marital debt is one which is incurred prior to the separation of the parties. North Carolina General Statutes § 50-20(b)(l) (1987). The debt here was incurred after the separation of the parties and thus was not subject to equitable distribution.
The judgment of the trial court is affirmed.
No error.
Judges WYNN and JOHN concur.